Albert Weissbaum and Gene Hunter, alias Gene Ambrose, a woman, were indicted in the criminal court of Cook county for the robbery of Elmer Sachs, the defendants being then and there armed with a dangerous weapon, to-wit, a pistol. Weissbaum pleaded guilty. The People waived the gun charge, and Weissbaum was given an indeterminate sentence in the penitentiary of from three to twenty years. Gene Hunter pleaded not guilty, and on a trial she was found guilty of robbery by a jury, who also found she was not armed with a dangerous weapon, and she was sentenced to an indeterminate term in the penitentiary. She brings the case to this court for review. *Page 187 
Sachs was a Yellow Cab driver. Near midnight, October 15, 1926, Weissbaum and Gene Hunter got into his cab and Weissbaum told Sachs to drive to 5604 North Spaulding avenue. When the cab arrived at that place Weissbaum said it was not the place he wanted and told Sachs to drive to the South side. Sachs drove to 5604 South Spaulding avenue. There Weissbaum got out of the cab, as did also Gene Hunter. Weissbaum ordered Sachs out and held a gun on him while Gene Hunter went through Sachs' pockets and took from him six dollars in money, after which Weissbaum told Sachs to "beat it." Sachs did so, leaving his cab, into which Weissbaum and the Hunter woman entered and tried to drive away but could not make the cab go. They then left on foot. Sachs reported to a police station immediately and officers went in pursuit. They soon afterwards found Weissbaum and the Hunter woman on an elevated train and arrested them.
Besides Sachs two police officers testified for the People. Plaintiff in error testified in her own behalf, and Weissbaum, who was brought from the penitentiary as a witness, testified in her behalf. We deem it unnecessary to set out the substance of the evidence. Weissbaum admitted his guilt and is serving a term in the penitentiary. That plaintiff in error was with him when the robbery was committed and herself went through the pockets of Sachs is undenied. Her defense was that she did not know when she and Weissbaum took the cab that Weissbaum had any thought of holding up the driver, and that when he told her he was going to do so she begged him not to do it, and that she was acting under duress of Weissbaum when they committed the robbery. Weissbaum corroborates her story.
The only errors assigned are that the State's attorney made remarks prejudicial to plaintiff in error, and that the court allowed improper cross-examination of her. It is not contended that the evidence was insufficient to warrant the verdict. It developed on cross-examination of plaintiff in *Page 188 
error as to her whereabouts before the robbery and as to her acquaintance and association with Weissbaum, that she was a married woman but was not living with her husband. In October before the robbery she and Weissbaum lived together as man and wife at the Hotel Sheridan Plaza, where they registered as Mr. and Mrs. Albert White. On the trial of this case plaintiff in error testified she was eighteen years old, but admitted she had shortly before testified in another court that she was twenty-three. She admitted drinking and that she got intoxicated at times. In the course of his argument the State's attorney denounced her pretty severely and criticised her as a self-confessed adulteress and perjurer. During the State's attorney's arguments it seems she wept, and the State's attorney, addressing her in his argument, told her to weep some more and try to befuddle the jury with crocodile tears. The denunciation of plaintiff in error as a self-confessed adulteress and perjurer was justified by her evidence.People v. Spaulding, 309 Ill. 292.
The court did not err in permitting the cross-examination of plaintiff in error, but if error had been committed in that respect it is not preserved for review by objections of plaintiff in error's counsel. A defendant who has led a profligate life cannot assume an attitude of virtue when placed on trial for a crime and prevent the State from showing the profligacy of the life of the defendant. People v. White,251 Ill. 67.
No other verdict could reasonably have been arrived at by the jury than one of guilt, and in such a case the conduct of the State's attorney must be shown to be such as was calculated to inflame the jury and influence the verdict. The conduct of the State's attorney in this case cannot reasonably be said to have influenced the verdict of guilty, because that verdict was amply justified by the evidence. In such case, even if the State's attorney had been guilty of misconduct in his remarks, such conduct would not justify a reversal of the judgment. *Page 189 
No question is raised by plaintiff in error as to the sufficiency of the evidence to warrant the verdict, or as to the admission or rejection of testimony, or as to the giving and refusing of instructions. There was no prejudicial error committed by the State's attorney or the court.
The judgment is affirmed.
Judgment affirmed.